Citation Nr: 1625550	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-20 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 2007 to February 2012.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2012 (back, left and right hips) and July 2015 (psychiatric) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In March 2016, a videoconference hearing was held before the undersigned; a transcript is associated with the record. 

The issue of service connection for a psychiatric disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


FINDINGS OF FACT

1.  The Veteran's back disability is reasonably shown to have had its onset during active service.  

2.  The Veteran's left hip disability is reasonably shown to have had its onset during active service.  

3.  The Veteran's right hip disability is reasonably shown to have had its onset during active service.  





CONCLUSIONS OF LAW

1.  Service connection for lumbar strain is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Service connection for left hip strain is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  Service connection for right hip strain is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA applies to the instant claims.  However, inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on the matters; any notice or duty to assist omission is harmless.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

 When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is not in dispute that the Veteran has current back and bilateral hip disabilities.  See October 2012 VA (fee-basis) examination report.  What remains to be determined is whether there is a nexus between the Veteran's current back/hip disabilities and her active service.

At the March 2016 videoconferrence hearing the Veteran testified that her disabilities began following an incident in service when she fell out of a "five ton" [truck] during a field exercise.  She stated that she received immediate medical treatment, and subsequently received on-going chiropractic adjustments, physical therapy, and other treatment; that her treatment resulted in significant time away from her assigned duties and a permanent profile; and that she accepted a discharge due to pregnancy rather than wait for the results of a "medical board."  

The events described are not documented in the service treatment records (STRs) received from the service department.  At the hearing the Veteran testified that those STRs are incomplete.  This testimony is supported by her contemporaneous submission for the record of a June 2011 STR, not found in the STRs received from the service department, reflecting treatment for ongoing hip and back pain, noting that she was on permanent profile, and discussing the possibility of a medical board.  The Veteran's hearing testimony is further supported by letters submitted by her supervisor and other superiors/fellow soldiers, documenting the injury and her subsequent regular work absences for medical treatment, as well as a document (in a folder marked "DOD Records") listing numerous medical procedures performed (to include chiropractic manipulation, physical therapy, and joint injections) in 2010 and 2011.  

While the records underlying the procedures listed in the "DOD Records" are not associated with the record, the documentation that the procedures were performed, in conjunction with the Veteran's (credible) testimony, the letters from her superiors and fellow soldiers, the June 2011 STR, and the report of an October 2012 VA medical examination (conducted within a year of separation from service and confirming a diagnosis of lumber and bilateral hip strain), is probative evidence weighing heavily in favor of the Veteran's claim of injury during active service with symptoms/disability persisting since then.  There is no medical evidence (such as documentation of intervening postservice injury) against the claim.  (The October 2012 examiner did not provide a nexus opinion.)

Considering the overall evidence, and resolving any remaining reasonable doubt in the Veteran's favor, as required, the Board finds that the overall evidence reasonably shows that the Veteran's lumbar and bilateral hip strain had their onset during active service and that service connection for such disabilities is warranted.


ORDER

Service connection for lumbar strain is granted.

Service connection for left hip strain is granted.

Service connection for right hip strain is granted.


REMAND

Regarding the claimed psychiatric disability, the June 2011 STR provided by the Veteran notes that she had a prescription of medication for depression.  Postservice treatment records note continuing treatment for depression.  The Veteran has not been afforded a VA psychiatric examination in connection with the instant claim.

As noted above, the Veteran's STRs are clearly incomplete.  On remand, exhaustive development to obtain the Veterans complete STRs is required.  

In addition, it appears that the Veteran receives on-going private treatment (to include prescribed medication) for her psychiatric disability.  Updated private treatment records are pertinent (and may be critical) evidence in claims of service connection, and must be sought on remand.

Finally, given the evidence of treatment for symptoms of depression during and following active service, the Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met for this issue; development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development for all outstanding STRs related to the Veteran's active service, to specifically include those underlying the procedures documented in the records marked "DOD Records" and any records associated with her pregnancy discharge.  All facilities where such records may be stored should be searched.  If such records have been destroyed or are irretrievably lost, it must be so certified for the record, and the Veteran should be so notified.  The scope of the search must be noted in the record.

2.  The AOJ should also ask the Veteran to provide releases for VA to obtain records of any pertinent private treatment.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If she authorizes release of records, but the provider in question does not respond to AOJ's request, she should be advised that ultimately it is her responsibility to ensure that private records are received.

3.  When the above development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate VA/VA-contracted psychiatrist or psychologist to determine the nature and likely etiology of her psychiatric disability.  The Veteran's entire record (including this remand and all evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability found. 

(b) Please identify the likely etiology for each psychiatric disability diagnosed; specifically, is it at least as likely as not (a 50% or greater probability) that such is related to (incurred in or aggravated by) the Veteran's active service?  For any psychiatric disability that is determined to not be related to active service, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate. 

4.  The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


